          Case 2:19-cv-02099-GMN-BNW Document 42
                                              41 Filed 12/29/20
                                                       12/23/20 Page 1 of 5
                                                                          6



     Dustin L. Clark, Esq. (Bar #10548)
1    Dustin L. Clark, Attorney at Law
2    11700 W. Charleston Blvd., #170-479,
     Las Vegas, NV 89135
3    Tel: (702) 791-0308
     Email: dclark@nevadafirm.com
4
     Stacey A. Campbell, (Colorado Bar #38378)
5    (Admitted Pro Hac Vice)
6    Stacey@Campbell-Litigation.com
     Alison Lungstrum Macneill, (Colorado Bar #51689)
7    (Admitted Pro Hac Vice)
     Alison@Campbell-Litigation.com
8    CAMPBELL LITIGATION, P.C.
     1410 N. High Street
9
     Denver, Colorado 80218
10   Tel: (303) 536-1833
     Attorneys for Defendant
11
     Mary F. Chapman, Esq. (#6591)
12   LAW OFFICE OF MARY F. CHAPMAN, LTD.
13   8440 W. Lake Mead Blvd., Suite 203
     Las Vegas, Nevada 89128
14   Tel: (702) 202-4223
     Email: maryf.chapman@juno.com
15   Attorney for Plaintiff
16                             IN THE UNITED STATES DISTRICT COURT
17                                  FOR THE DISTRICT OF NEVADA

18   DONNA BROWER,                                             Case No.: 2:19-cv-02099-GMN-BNW
19
             Plaintiff,                                          THIRD REQUEST TO EXTEND
20                                                               DISCOVERY AND PRETRIAL
     v.                                                                 DEADLINES
21
     MCDONALD’S CORPORATION, a Foreign                                     (Third Request)
22   Corporation licensed to do business in Nevada,
23
             Defendant.
24
25          Pursuant to Federal Rules of Civil Procedure 6 and 16(b)(4) as well as LR IA 6-1, LR IA 6-2, LR

26   7-1, and LR 26-4, Defendant McDonald’s Corporation (“Defendant” or “McDonald’s”) and Plaintiff

27   Donna Brower (“Plaintiff” or “Brower”), by and through their respective attorneys, hereby stipulate and

28   agree to extend the discovery cutoff and other pretrial deadlines by one hundred twenty (120) days due to

                                                        1
           Case 2:19-cv-02099-GMN-BNW Document 42
                                               41 Filed 12/29/20
                                                        12/23/20 Page 2 of 5
                                                                           6



1    the extended illness and subsequent death of Plaintiff’s minor daughter and due to the schedule of counsel
2    over the next few months. This is the parties’ third stipulation to extend discovery and other pretrial
3    deadlines and is filed not later than twenty-one days before the discovery cutoff.
4           The parties have engaged in extensive written discovery, agreed to a protective order and are in
5    the process of resuming litigation and scheduling depositions. Previously, the parties requested to extend
6    the discovery cutoff and other pretrial deadlines by one hundred eighty (180) days due to a medical
7    emergency involving Plaintiff’s minor daughter. Unfortunately, after an extensive battle with cancer
8    Plaintiff’s minor daughter passed away, understandably requiring Plaintiff to take time to grieve before
9    resuming the litigation. Additionally, Defendant’s counsel will be involved in trials and depositions that
10   have already been set during the months of January and February 2021. To ensure the parties have
11   sufficient time to complete discovery, permit sufficient time for the preparation and filing of dispositive
12   motions, and allow the Court sufficient time to review and rule on any dispositive motion submitted before
13   trial—and for good cause shown—the parties hereby stipulate and respectfully request the Court to extend
14   the remaining discovery and pretrial deadlines as detailed below.
15          In accordance with LR 26-4(a)-(d), the parties provide the following information in support of this
16   stipulation to extend discovery and other pretrial deadlines:
17   (a)    Discovery Completed
18          The parties have served their initial disclosures. Defendant previously served its first set of written
19   discovery to which Plaintiff has responded. Plaintiff has also served three supplemental disclosures and
20   information. Plaintiff served her first set of interrogatories, as well as her first, second and third requests
21   for production. Defendant has provided responses to Plaintiff’s first and second sets of written discovery,
22   and Defendant’s responses to Plaintiff’s third requests for production are currently pending.
23   (b)    Discovery That Remains To Be Completed
24          In addition to the prospect of additional written discovery, the parties have identified individuals
25   whom they plan to depose, and the parties are working together to determine available deposition dates.
26   It is still premature at this stage of the litigation for the parties to determine the necessity of any expert
27   witnesses.
28
                                                           2
           Case 2:19-cv-02099-GMN-BNW Document 42
                                               41 Filed 12/29/20
                                                        12/23/20 Page 3 of 5
                                                                           6



     (c)     Reasons Why The Deadline Was Not Satisfied Or The Remaining Discovery Was Not
1            Completed Within The Time Limits Set By The Discovery Plan
2            In addition to the various Court Orders related to the COVID-19 Pandemic, which are still in place
3    or have been renewed or extended, Plaintiff’s daughter passed away, requiring Plaintiff to take time to
4    grieve and attend to personal matters before resuming the litigation. Additionally, Defendant’s counsel
5    will be involved in trials and depositions that have already been set during the months of January and
6    February 2021.
7            Federal Rule of Civil Procedure 6(b)(1) governs extension of time and provides that “the court
8    may, for good cause, extend the time… if a request is made, before the original time or its extension
9    expires.” The parties hereby stipulate and agree to continue or extend the discovery and pretrial deadlines
10   for one hundred twenty (120) days in light of Plaintiff’s daughter’s passing and defense counsel’s
11   upcoming litigation schedule.
12   (d)     Proposed Schedule For Completing All Remaining Discovery
13           In accordance with LR 26-4(d), the parties propose the following schedule for completing all
14   remaining discovery:
15           1.      Discovery Cut-Off Date: Tuesday, June 29, 2021.
16           2.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): In accordance with Federal Rule of Civil
17   Procedure 26(a)(2), initial disclosures identifying experts shall be made sixty (60) days prior to the
18   discovery cut-off date, and therefore, not later than Friday, April 30, 2021, and disclosures identifying
19   rebuttal experts shall be made thirty (30) days after the initial disclosure of experts and, therefore, not later
20   than Tuesday, June 1, 2021, since the thirtieth day falls on a Saturday and the thirty-first day falls on
21   Memorial Day.
22           3.      Interim Status Report: In accordance with LR 26-3, an Interim Status Report will be filed
23   by the parties with the Court sixty (60) days prior to the discovery cut-off date, and therefore, not later
24   than, Friday, April 30, 2021.
25           4.      Dispositive Motion deadline: The parties shall file dispositive motions not more than thirty
26   days after the discovery cutoff date and, therefore, not later than Thursday, July 29, 2021.
27
28
                                                            3
           Case 2:19-cv-02099-GMN-BNW Document 42
                                               41 Filed 12/29/20
                                                        12/23/20 Page 4 of 5
                                                                           6



1           5.      Joint Pretrial Order: If no dispositive motions are filed, and unless otherwise ordered by
2    this Court, the joint pretrial order shall be filed not more than thirty days after the date set for filing
3    dispositive motions and, therefore, not later than Monday, August 30, 2021. If a dispositive motion is
4    filed, the date for filing the joint pretrial order shall be suspended until thirty days after an order on the
5    dispositive motions or until further order of the Court.
6           6.      Subsequent Requests to Extend the Discovery Cut-Off Date: In accordance with LR 26-4,
7    a stipulation or motion for modification or extension of a discovery plan and scheduling order “must be
8    received by the court no later than 21 days before the expiration of the subject deadline.” Id. Therefore,
9    any subsequent request to extend the discovery cut-off date must be filed not later than Tuesday, June 8,
10   2021, which is twenty-one days prior to the June 29, 2021 discovery cut-off date requested herein.
11          7.      Any deadline not extended pursuant to this Stipulation and Order shall remain controlled
12   by the Joint Discovery Plan and Scheduling Order, ECF No. 27.
13          ///
14          ///
15          ///
16          ///
17          ///
18          ///
19          ///
20          ///
21          ///
22          ///
23          // /
24          ///
25          ///
26          ///
27          ///
28          ///
                                                           4
           Case 2:19-cv-02099-GMN-BNW Document 42
                                               41 Filed 12/29/20
                                                        12/23/20 Page 5 of 5
                                                                           6



1           For the reasons set forth above, the parties stipulate and agree to extend the discovery cutoff and
2    the other pretrial deadlines as detailed herein for one hundred twenty (120) days, and neither party will be
3    prejudiced by the extension of the deadlines above.
4     Dated: December 23, 2020                                 Dated: December 23, 2020
5
      Respectfully submitted,                                  Respectfully submitted,
6
      /s/ Mary F. Chapman_____________                         /s/ Alison L. Macneill__________________
7     MARY F. CHAPMAN, ESQ.                                    ALISON LUNGSTRUM MACNEILL, ESQ.
      Law Office of Mary F. Chapman, Ltd.                      (Admitted Pro Hac Vice)
8                                                              STACEY A. CAMPBELL, ESQ.
9     Attorney for Plaintiff Donna Brower                      (Admitted Pro Hac Vice)
                                                               Campbell Litigation, P.C.
10
                                                               DUSTIN L. CLARK, ESQ.
11                                                             Dustin L. Clark, Attorney at Law
12
                                                               Attorneys for Defendant McDonald’s Corp.
13
14
15
16
                                                IT IS SO ORDERED.
                                              ORDER
17                              IT IS SO ORDERED
18                                            ______________________________________
                                DATED: 12:35 pm, December 29, 2020
                                              UNITED STATES MAGISTRATE JUDGE
19
20
                                            DATED:________________________________
                                BRENDA WEKSLER
21                              UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                           5
